DALLAS, Circuit Judge.
This is an appeal from a decree in a patent case, sustaining the patent suit on and finding infringement by the defendant below, the appellant here. When the suit was brought, there was pending in the United States Circuit Court for the District of Maryland a similar suit by the same plaintiffs against an agent of the defendant, in which the patent and the claims involved, as also the alleged infringing device, were the same as in this one. The defendant below had intervened and made defense to that suit, and an injunction and accounting had been awarded therein prior to the filing of the bill in the court below. The final decree in the earlier suit was made after the later one had been commenced; but that decree was brought in by supplemental bill, and it was to it, and not to the precedent interlocutory decree, that the learned judge below accorded conclusive effect. That he was right in this the opinion which he filed amply shows; and upon that opinion (147 Fed. 741) the decree of the Circuit Court is affirmed, with costs.